*887The order appealed from expired by its own terms on April 24, 2009. Accordingly, this appeal is academic, and the issue raised is not sufficiently substantial or novel to warrant invoking an exception to the mootness doctrine (see Matter of Anonymous v New York City Health & Hosps. Corp., 70 NY2d 972, 974 [1988]; Matter of David C., 69 NY2d 796, 798 [1987]; Matter of Geraldine P., 27 AD3d 755, 756 [2006]; Matter of Fernando L., 13 AD3d 450, 451 [2004]; Matter of Kelvin S., 267 AD2d 241 [1999]; Matter of Richard S., 242 AD2d 575, 576 [1997]). Rivera, J.P., Miller, Dickerson and Roman, JJ., concur.